              Case 15-29242-SMG         Doc 102      Filed 09/03/20     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 www.flsb.uscourts.gov

In re:                                               CASE NO.: 15-29242-SMG
EDISON GOMEZ                                         CHAPTER: 13
MARIBEL CLAUDIO MEJIAS

            Debtor
____________________________/

                           NOTICE OF CONTINUED HEARING

       NOTICE IS HEREBY GIVEN that a hearing will be held on September 17, 2020 at 1:00

   pm, before the Honorable, Judge Scott M. Grossman in Room 308, 299 E Broward Blvd.,

   Fort Lauderdale, FL *. to consider the following:


                     Debtor’s Motion to Modify Chapter 13 Plan, DE 84

*If the courthouse has not reopened, the hearing will be conducted telephonically and all parties

must appear through CourtSolutions.com.



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true copy of the foregoing Notice of Continued Hearing was
sent via USPS Mail or electronic transmission to every party on the attached Matrix and all others
set forth in the NEF dated this 21 of August, 2020.

                                                     CORONA LAW FIRM, P.A.

                                                     /s/ Ricardo Corona, Esq.
                                                     RICARDO CORONA, ESQ.
                                                     Florida Bar No. 111333
                                                     3899 NW 7 Street
                                                     Suite 202-B
                                                     Miami, FL 33126
                                                     (305) 547-1234 Phone
                                                     (305)266-1151 Fax
                                                     bk@coronapa.com
             Case 15-29242-SMG          Doc 102      Filed 09/03/20     Page 2 of 2




                                   CERTICATE OF SERVICE
    I certify that a true copy of the above and was served on and all parties listed on the attached

Mailing Matrix and all others set forth in the NEF on this 21 day of August 2020.


                                                     CORONA LAW FIRM, P.A.

                                                     /s/ Ricardo Corona, Esq.
                                                     RICARDO CORONA, ESQ.
                                                     Florida Bar No.: 111333
                                                     3899 NW 7 Street, Suite 202-B
                                                     Miami, FL 33126
                                                     Tel: (305) 547-1234
                                                     Fax: (305) 266-1151
                                                     e-mail: bk@coronapa.com


                                    Credit Mailing Matrix
                                   Case No.: 15-29242-SMG

By Electronic Means                                  By Electronic Means
Office of the US Trustee                             Robin Weiner, Chapter 13 Trustee
51 SW 1st Avenue, Ste 1204                           PO Box 559007
Miami, FL 33130                                      Ft. Lauderdale, FL 33355-9007

By US Mail
Edison Gomez
Maribel Claudio Mejias
341 NW 154th Avenue
Hollywood, FL 33028
